DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 6, 8-11, 13, 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”) in view of U.S. Patent 10,677,723 issued to Ditterich (“Ditterich”), U.S. Patent 9,779,330 issued to Wellington et al. (“Wellington”), “Machine Learning” by Wikipedia (“Wikipedia”) and “Criteria of Determination of Safe Grain Storage Time - A Review” by Kaleta et al. (“Kaleta”).

As for claim 1, Abassi discloses a system for monitoring stored grain comprising:
(a)    a sensor unit (130) located in a grain storage environment that detects an environmental variable from the grain storage environment (paragraph [0048]), generates environmental data based on the environmental variable (paragraph [0048]), and the sends environmental data (see Fig. 1);
(b)    a gateway (160) that receives the environmental data, sends the environmental data to a cloud computing system (paragraph [0060] and Fig. 1);

(d)    a first network (connecting 130 and 160 in Fig. 1; paragraph [0042]) that communicates the environmental data from the sensor unit to the gateway;
(e)    a second network (170) that communicates the environmental data from the gateway to the cloud computing system;
wherein the system performs the following functions:
the gateway (160) sends the environmental data generated by the sensor to the cloud computing system (paragraph [0060]);
the cloud computing system (180) stores the environmental data over time (paragraph [0060]), thereby generating a historical environmental data set (paragraph [0060]; see Figs. 4 and 5);
the cloud computing system applies an algorithm to the historical environmental data set, thereby generating an output (paragraphs [0060] and [0061]);
wherein the environmental data comprises at least one of the following: a temperature value (paragraph [0048]), a humidity value, an oxygen value, a carbon dioxide value, a phosphine value, an ethylene value, a pressure value, and an acoustic value.
Abassi does not disclose that the output comprises prediction of a current Grain Storage Quality Index (GSQI) value corresponding to the quality of the grain in the storage environment.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Abassi to include the output as disclosed by Ditterich in order to ensure that purchased grain meets the requirements of buyers (Ditterich: col. 18, lines 15-18).
Abassi as modified by Ditterich does not disclose that the algorithm applied by the cloud computing system is trained by artificial intelligence.
However, Wellington discloses an algorithm applied by a computing system that is trained by artificial intelligence (machine learning; col. 19, lines 5-22).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the algorithm of Abassi and Ditterich by training it with artificial intelligence as disclosed by Wellington in order to simplify the process of determining the quality of grain by using machine learning to automatically build a model that produces reliable, repeatable decisions and results (Wikipedia: 3rd paragraph).
Abassi as modified by Ditterich, Wellington and Wikipedia does not disclose that the current GSQI value is derived from an initial GSQI value and the historical environmental data.
However, Kaleta discloses a current GSQI value (DML in equation 5; page 298) that is derived from an initial GSQI value (i.e. DML when t = 0) and historical environmental 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the current GSQI value of Abassi, Ditterich, Wellington and Wikipedia by including the initial GSQI value and the historical environmental data set as disclosed by Kaleta in order to determine a safe storage time (Kaleta: Introduction; page 296).

As for claims 5 and 20, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the system comprises a plurality (Abassi: paragraph [0048]) of sensors units (Abassi: 130), the first network is a meshing wireless network (Abassi: paragraph [0066]), and each sensor unit of the plurality of sensor units functions as a node for the meshing wireless network (Abassi: paragraph [0066]).

As for claim 6, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the gateway connects to the second network using at least one of the following: a wi-fi connection, a wired ethernet connection, a cellular connection (Abassi: paragraph [0060]), and a satellite connection.

As for claims 8 and 22, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the output is accessible via a user interface, the user interface comprising a native application and/or a web-based application (Abassi: paragraph [0061]).

As for claims 9 and 23, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the trained algorithm is trained using an artificial intelligence modality (Wellington: col. 19, lines 5-8).

As for claims 10 and 24, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the trained algorithm is trained using machine learning (Wellington: col. 19, lines 5-8).

As for claims 11 and 25, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the environmental data comprises temperature data and humidity data (Abassi: paragraph [0060]).

As for claim 13, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the environmental data is locally stored by the sensor unit before sending the data to the gateway (Abassi: paragraph [0042]).

As for claim 16, Abassi discloses a system for monitoring stored grain comprising:
 (a)    two or more sensor units (130; paragraph [0048]) comprising a first sensor unit (130) and a second sensor unit (130) located in a grain storage environment (paragraph [0048]), wherein each of the two or more sensor units detects an environmental variable from the grain storage environment (paragraph [0048]), 
(b)    a cloud computing system (180) that that receives the environmental data (paragraph [0060] and Fig. 1), analyzes the environmental data (paragraph [0060]), and generates an output (see Fig. 1);
(c)    a first network (paragraph [0066]) that communicates the environmental data from the first sensor unit to the second sensor unit;
(d)    a second network (connecting 130 and 160 and 180 in Fig. 1; paragraph [0042]) that communicates the environmental data from the second sensor unit to the cloud computing system;
wherein the system performs the following functions:
the second sensor unit sends (via 160) the environmental data generated by the two or more sensor units to the cloud computing system (paragraph [0060]);
the cloud computing system (180) stores the environmental data over time (paragraph [0060]), thereby generating a historical environmental data set (paragraph [0060]; see Figs. 4 and 5);
the cloud computing system applies an algorithm to the historical environmental data set, thereby generating an output (paragraphs [0060] and [0061]);
wherein the environmental data comprises at least one of the following: a temperature value (paragraph [0048]), a humidity value, an oxygen value, a carbon dioxide value, a phosphine value, an ethylene value, a pressure value, and an acoustic value.

However, Ditterich discloses an output that comprises a prediction of current Grain Storage Quality Index (GSQI) value corresponding to the quality of the grain in the storage environment (col. 6, lines 63-66 and col. 17, line 55 - col. 18, line 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Abassi to include the output as disclosed by Ditterich in order to ensure that purchased grain meets the requirements of buyers (Ditterich: col. 18, lines 15-18).
Abassi as modified by Ditterich does not disclose that the algorithm applied by the cloud computing system is trained by artificial intelligence.
However, Wellington discloses an algorithm applied by a computing system that is trained by artificial intelligence (machine learning; col. 19, lines 5-22).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the algorithm of Abassi and Ditterich by training it with artificial intelligence as disclosed by Wellington in order to simplify the process of determining the quality of grain by using machine learning to automatically build a model that produces reliable, repeatable decisions and results (Wikipedia: 3rd paragraph).
Abassi as modified by Ditterich, Wellington and Wikipedia does not disclose that the current GSQI value is derived from an initial GSQI value and the historical environmental data.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the current GSQI value of Abassi, Ditterich, Wellington and Wikipedia by including the initial GSQI value and the historical environmental data set as disclosed by Kaleta in order to determine a safe storage time (Kaleta: Introduction; page 296).

As for claim 21, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses that the second sensor (130) connects to the second network (i.e. to 160) using at least one of the following: a wi-fi connection (paragraphs [0038] and [0066]), a wired ethernet connection, a cellular connection (Abassi: paragraph [0060]), and a satellite connection.

Claims 2, 3, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”) in view of U.S. Patent 10,677,723 issued to Ditterich (“Ditterich”), U.S. Patent 9,779,330 issued to Wellington et al. (“Wellington”), “Machine Learning” by Wikipedia (“Wikipedia”) and “Criteria of Determination of Safe Grain Storage Time - A Review” by Kaleta et al. (“Kaleta”) as applied to claims 1 and 16, further in view of U.S. Patent Application Publication 2012/0142443 by Savarese et al. (“Savarese”).

As for claims 2 and 17, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses all the limitations of the claimed invention, including that the first network operates at one or more communication frequencies (Abassi: paragraph [0042]),
except that the one or more communication frequencies is between 400 MHz and 2.5 GHz.
However, Savarese discloses communicating at one or more communication frequencies between 400 MHz and 2.5 GHz (paragraph [0104]).
Savarese and the Abassi-Ditterich-Wellington-Wikipedia-Kaleta combination discloses each claimed element, including the frequency of communication, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  One of ordinary skill in the art could have combined the first network of Abassi-Ditterich-Wellington-Wikipedia-Kaleta with the communication frequency of Savarese by configuring the first network to transmit at the recited frequency, and that in combination, the first network and the communication frequency merely perform the same functions as each does separately.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Therefore it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first network of the Abassi-Ditterich-Wellington-Wikipedia-Kaleta combination to communicate at the frequency of Savarese to achieve the predictable result of providing a wireless connection between the sensor unit and the gateway.

As for claims 3 and 18, Abassi as modified by Ditterich, Wellington, Wikipedia, Kaleta and Savarese discloses that the one or more communication frequencies is at least one of the following: 2.4 GHz, 915 MHz, 900 MHz, 868 MHz, and/or 433 MHz (Savarese: paragraph [0104]).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”) in view of U.S. Patent 10,677,723 issued to Ditterich (“Ditterich”), U.S. Patent 9,779,330 issued to Wellington et al. (“Wellington”), “Machine Learning” by Wikipedia (“Wikipedia”) and “Criteria of Determination of Safe Grain Storage Time - A Review” by Kaleta et al. (“Kaleta”) as applied to claims 1 and 16, further in view of U.S. Patent 8,314,712 issued to Fromme et al. (“Fromme”).

As for claim 4 and 19, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses all the limitations of the claimed invention except that the first wireless network utilizes at least one of the following protocols: ZigBee, Z-Wave, Thread, Bluetooth mesh, or Wi-Fi mesh.  Instead, Abassi discloses that the first wireless network utilizes a generic protocol to provide communication between sensor units (Abassi: paragraph [0042] and [0066]).
However, Fromme discloses a wireless network that utilizes at least one of the following protocols: ZigBee (col. 11, lines 48-51), Z-Wave, Thread, Bluetooth mesh, or 
	Because Abassi and Fromme both disclose protocols that provide communication between sensor units, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the protocol of Fromme for the protocol of Abassi to achieve the predictable result of providing communication between sensor units.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”) in view of U.S. Patent 10,677,723 issued to Ditterich (“Ditterich”), U.S. Patent 9,779,330 issued to Wellington et al. (“Wellington”), “Machine Learning” by Wikipedia (“Wikipedia”) and “Criteria of Determination of Safe Grain Storage Time - A Review” by Kaleta et al. (“Kaleta”) as applied to claims 1 and 13, further in view of U.S. Patent 8,661,407 issued to Siegemund et al. (“Siegemund”).

As for claims 7 and 14, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses all the limitations of the claimed invention 
except that the gateway comprises a mobile phone.  Instead, Abassi discloses a commercial “Symphony Link” device to function as a gateway (Abassi: paragraph [0050]).

Because Abassi and Siegemund both disclose structures that function as a gateway, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the mobile phone of Siegemund for the device of Abassi to achieve the predictable result of providing a gateway.

Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”) in view of U.S. Patent 10,677,723 issued to Ditterich (“Ditterich”), U.S. Patent 9,779,330 issued to Wellington et al. (“Wellington”), “Machine Learning” by Wikipedia (“Wikipedia”) and “Criteria of Determination of Safe Grain Storage Time - A Review” by Kaleta et al. (“Kaleta”) as applied to claims 1 and 16, further in view of EP 1882934 by Visconte et al. (“Visconte”).

As for claims 12 and 26, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses all the limitations of the claimed invention including that the environmental data comprises temperature data and humidity data (Abassi: paragraph [0060]),
 except that the environmental data comprises phosphine data.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the environmental data of Abassi, Ditterich, Wellington, Wikipedia and Kaleta by including phosphine data as disclosed by Visconte in order to monitor the amount of phosphine used to protect the grain to ensure that a safe threshold is not exceeded (Visconte: paragraphs [0003]-[0004]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0346953 by Abassi (“Abassi”) in view of U.S. Patent 10,677,723 issued to Ditterich (“Ditterich”), U.S. Patent 9,779,330 issued to Wellington et al. (“Wellington”), “Machine Learning” by Wikipedia (“Wikipedia”) and “Criteria of Determination of Safe Grain Storage Time - A Review” by Kaleta et al. (“Kaleta”) as applied to claim 13, further in view of U.S. Patent 9,797,785 issued to Giorgi et al. (“Giorgi”).

As for claim 15, Abassi as modified by Ditterich, Wellington, Wikipedia and Kaleta discloses all the limitations of the claimed invention
except that the environmental data is sent to the gateway automatically upon connection to the first network.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the system of Abassi, Ditterich, Wellington, Wikipedia and Kaleta to send environmental data automatically as disclosed by Giorgi in order to allow measurements to be made even when communication channels are not operational (Giorgi: col. 10, lines 19-24).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853